Exhibit 10(ddd)
1/26/09
Bruce R Thompson
Re:     Retention Award — Letter Agreement
Dear Bruce:
You have been identified as a key contributor who is critical to successfully
accomplishing the merger between Bank of America and Merrill Lynch & Co. Inc
(the “Company”). Your leadership and commitment are vital now and in the coming
months. Accordingly, the Company wishes to offer you a Retention Award as
described in this Letter Agreement.
I.      Eligibility and Payment
You are eligible to receive a Retention Award in the total amount of $3,000,000,
earned in two equal installments on the first and second anniversaries of the
Effective Date of the merger between Merrill Lynch and Bank of America (the
“Retention Period.”) You will be eligible for payment of the Retention Award
installments if you satisfy the following terms:

  •   You are actively employed by the Company on the first and second
anniversaries of the Effective Date of the merger between Merrill Lynch and Bank
of America; and     •   You continue to perform your work in a satisfactory and
positive manner, as determined by the Company in its sole discretion.

If earned, each of the two installments of the Retention Award will be paid,
less applicable deductions and withholdings, within 60 days of the applicable
anniversary date.
You will continue to be eligible for the Retention Award if the Company
eliminates your position during the Retention Period and you meet all of the
eligibility requirements to receive severance pay under the severance plan
applicable to you, including signing and not revoking a separation agreement and
release, or if your employment terminates due to your death or disability. In
these circumstances, the next scheduled annual installment of your Retention
Award would be paid to you or your estate no later than sixty (60) days
following the termination of your employment. You would not be eligible for
additional annual installments, if any, beyond the one accelerated annual
payment. You will not be eligible for the Retention Award and it will be
cancelled if (i) you voluntarily terminate your employment or transfer to
another position during the Retention Period or (ii) if you engage in conduct
that results in the immediate termination of your employment, as determined by
the Company consistent with applicable Company policies and practices.
This is an individual arrangement and your eligibility is further contingent
upon you maintaining the confidentiality of the Retention Award and Letter
Agreement. To the extent permitted by applicable law, you are not permitted to
discuss the Retention Award or Letter Agreement with any other person at the
Company except your division head, Human Resources executive, or their
designated representatives. You also are not permitted to discuss the Retention
Award or Letter Agreement with any other person except your financial advisors
and spouse, partner or other close family members, and then only on condition
that you advise them of the obligation to maintain confidentiality. Your
obligation to maintain the confidentiality of this Retention Award is
enforceable regardless of whether you remain employed and regardless of whether
you are paid the Retention Award.
II.     Other Terms/Release of Claims
The Retention Award is not considered eligible earnings for purposes of
qualified and non-qualified Company plans in which you participate.
If you take an approved leave of absence during the effective period of this
Agreement, the Retention Award may be prorated to exclude the period of leave.

1



--------------------------------------------------------------------------------



 



This Letter Agreement does not create a contract of employment and does not
provide any rights regarding your continued employment with the Company.
Retention Award payment will not reduce any severance benefits for which you may
be eligible in the event your employment is terminated without cause. The terms
of the applicable plans will apply.
We ask that you consider the terms of this Retention Award and, if you agree,
sign and return the duplicate copy of this letter to me no later than 2/11/09.
Sincerely,
/s/ Michael Lloyd
Michael Lloyd
VP, Human Resources
I acknowledge that I have read this Letter Agreement and understand and agree to
its terms.

     
Dated: 2/5/09
  /s/ Bruce R. Thompson
Bruce R Thompson
EID#: [REDACTED]

2